                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                §
                                                §
       Plaintiff                                §
                                                § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                §
       Versus                                   §
                                                §
REC MARINE LOGISTICS LLC, ET AL.                § TRIAL BY JURY DEMANDED
                                                §
       Defendants                               §



 PLAINTIFF’S REPLY MEMORANDUM IN FURTHER SUPPORT OF ITS MOTION
TO ENFORCE, COMPEL DISCOVERY, AND SANCTIONS FOR VIOLATING COURT
                           ORDERS


       Plaintiff McArthur Griffin files this Reply to the Response filed by “REC, et. al.” (see

Dkt. 28, the “Response”) to Plaintiff’s Motion to Enforce, Compel Discovery, and Sanctions for

Violating Court Orders (see Dkt. 15, the “Motion”). Plaintiff assumes that the Response filed by

“REC, et. al” (see Dkt. 28 pg. 1) was filed on behalf of REC Marine Logistics LLC (“Rec

Marine”), Gulf Offshore Logistics LLC (“Gulf Offshore”), GOL LLC (“GOL”), and Offshore

Transport Services LLC (“OTS”)(collectively, the “Non-Insurance Defendants”).

         NO OPPOSITION HAS BEEN MADE TO THE MOTION TO COMPEL AND
          FOR SANCTIONS AGAINST GULF OFFSHORE, GOL, AND OTS

       In addition to other relief from Defendant Rec Marine (addressed below), Plaintiff’s

Motion also seeks to: (a) compel mandatory Rule 26 disclosures from Gulf Offshore, GOL, and

OTS; (b) compel a complete response to unanswered requests for production and interrogatories

sent to Gulf Offshore, GOL, and OTS on January 9, 2020; and (c) require the payment of attorneys’

fees by Gulf Offshore, GOL, and OTS. See Dkt. 15 (Motion pg. 2-3); Dkt. 15-1 pg. 2-3, 14-16
(Memorandum in Support); Dkt. 15-30 (requests for production and interrogatories to Gulf

Offshore, GOL, and OTS for which no response or objection has been made).

       The Response does not address the above relief sought from Gulf Offshore, GOL, or OTS.

See generally Dkt. 28 (Response). In the Response, there is no mention of Rule 26 disclosures by

Gulf Offshore, GOL, or OTS (or Rec Marine for that matter), there is no mention of the requests

for production or interrogatories sent to Gulf Offshore, GOL, or OTS (or Rec Marine for that

matter), and there is no mention of attorneys’ fees as an appropriate sanction from Gulf Offshore,

GOL, or OTS (or Rec Marine for that matter). See generally id. Indeed, there is no mention of

the relief sought by Plaintiff against Gulf Offshore, GOL, or OTS at all. See generally id. The

only discernable arguments Plaintiff can identify are made in connection with Rec Marine’s failure

to comply with Judge Trudy White’s prior and existing order against Rec Marine (addressed

below). See generally id.

       Local Rule 7(f) provides that, “Each respondent opposing a motion shall file a response,

including opposing affidavits, memorandum, and such supporting documents as are then

available” and that “memoranda shall contain a concise statement of reasons in opposition to the

motion, and a citation of authorities appearing therefor….” See LR 7(f). Gulf Offshore, GOL,

and OTS have filed no such response in compliance with Rule 7(f), and the Court should grant the

relief sought against Gulf Offshore, GOL, and OTS. See Advantage Roofing & Constr. of

Louisiana, Inc. v. Landmark Am. Ins. Co., CV 16-677-JWD-RLB, 2017 WL 9517117, at *1 (M.D.

La. Apr. 28, 2017) (“No opposition has been filed within the time period established by Local Rule

7(f). Accordingly, the Motion is unopposed.”); Peters v. Singh, CV 16-842-SDD-RLB, 2020 WL

853517, at *14 (M.D. La. Feb. 20, 2020) (“Under Middle District Local Rule 7(f), the failure to

oppose a motion is grounds for it to be granted…”).
           REC MARINE’S ARGUMENTS AS TO THE ENFORCEMENT OF JUDGE
                     WHITE’S ORDER ARE NOT VALID1

       As to the relief sought against Rec Marine, Rec Marine makes a variety of unsupported

and false and/or irrelevant arguments (some of which Plaintiff respectfully has difficulty

deciphering) as to why Judge White’s prior order against Rec Marine should be disregarded,

including (a) that Plaintiff seeks to enforce an order regarding a “held over motion on discovery,

which is still incomplete and awaiting a hearing, and court ruling”;2 (b) that there was a “pending

rehearing and reconsideration for numerous errors in the state court level”;3 (c) that Plaintiff’s suit

was filed “in an incorrect venue” and that “plaintiff has to re-file suit in the proper Parish”;4 (d)



1
  In response to mandatory Rule 26 disclosures, Rec Marine and OTS have produced a total of 34
pages. This in no way complies with the documents Rec Marine should have produced in response
to Judge White’s prior order.
2
  This is not true, and not supported by any evidence. Plaintiff’s motion to compel giving rise to
Judge White’s order was filed on September 13, 2019. Dkt. 15-17 (motion), Dkt. 15-18
(memorandum in support with exhibits). It was heard on September 23, 2019, and counsel for Rec
Marine was present and participated. Dkt. 15-21 (hearing transcript). Judge White granted the
motion, asked expressly counsel for Rec Marine how much time he needed to comply, and he
responded, “I am sure the fifteen to thirty days is adequate.” Dkt. 15-21 pg. 13 (hearing transcript).
A written order issued, requiring Rec Marine’s compliance by October 23, 2019 (i.e., giving Rec
Marine the full 30-days its counsel said was adequate at the hearing). Dkt. 15-21 (order). Thus,
the motion was not “held over,” it was not “incomplete,” and it was expressly ruled upon.
3
  This is not true, misleading, and irrelevant. First, no motion for rehearing or reconsideration was
filed before the date of compliance of Judge White’s order (i.e., October 23, 2019). See Dkt. 15-
21 (order). Rec Marine offers no support for the proposition (and Plaintiff is aware of none) that
Rec Marine can disregard a court order, later file a motion for reconsideration, not have the motion
for reconsideration heard, and unilaterally and indefinitely stay execution of an outstanding order.
Even if a motion for reconsideration had been timely filed (it was not), Rec Marine offers no
support for the implied proposition that doing so stays the need to comply with a court order.
Finally, the bases for Rec Marine’s motion for reconsideration are merely re-hashed arguments
that have already been rejected and/or shown to be false, arguments that Rec Marine continues to
recycle here (i.e., no venue, lack of notice for a hearing counsel attended and for which he was
provided notice, etc.).
4
  This is not true, and the fact that Rec Marine continues to misrepresent venue law and facts to
this Court (and on other issues) despite prior briefing, hearings, and rulings is in and of itself
actionable. See, e.g., Louisiana Code of Civil Procedure art. 42(7) (stating venue in East Baton
Rouge Parish is where actions against foreign insurers “shall” be brought); Dkt. 1 pg. 2
(“Defendant QBE Insurance is a foreign insurer…”) (Defendant QBE Insurance’s removal notice);
that the East Baton Rouge clerk’s office “just quit attempting to serve” counsel for Rec Marine

and that it presumably had no notice;5 (e) that Judge White’s order was “invalid, not final, and

legally incorrect,”6 (f) that Judge White is a “new state District Court Judge,”7 (g) that Rec Marine

“would have promptly appealed the rulings to the Louisiana State Court of Appeal” had Judge

White not revoked them.8 See generally Dkt. 28 (Response)(emphasis in original). Each of these

unsupported arguments (except for the experience of Judge White) are refuted by the evidence in

the Motion. See generally Dkt. 15.9

       While it is true that Rec Marine filed (but did not have heard) a baseless and late motion

for reconsideration of Judge White’s order after it was already in contempt of the order, this Court




Dkt. 15-22 (trial court order denying Rec Marine’s motion to dismiss for lack of venue); Dkt. 15-
20 (Plaintiff’s response and legal authority in opposition to Rec Marine’s venue challenge); Fed.
R. Civ. P. 11(b) (requiring that legal contentions be supported by existing law and that factual
contentions have evidentiary support); Fed. R. Civ. P. 11(c) (providing the courts have the power,
on their own initiate, to impose sanctions for violations of Rule 11).
5
  This is not true, and Rec Marine provides no evidentiary support for the statement. See, e.g.,
Dkt. 15-21 (hearing transcript on motion to compel at which counsel for Rec Marine participated
and told court it needed 15-30 days to comply with court’s order); Dkt. 15-22 (written order); Dkt.
15-23 (Plaintiff’s letter to counsel for Rec Marine sending order and stating motion to enforce
compliance would be filed if no response received); Dkt. 15-24 pg.1 (motion for contempt
detailing that counsel for Plaintiff also called counsel for Rec Marine to address the order, and that
counsel for Rec Marine stated they would not be responding and hung up).
6
  Not true, and wholly unsupported by any evidence, legal authority, or even argument. To date,
Rec Marine has never substantively addressed the requests for production or interrogatories or
even attempted to articulate why they are improper or otherwise objectionable.
7
  Irrelevant, disrespectful, and not true. On information and belief, Judge White has been on the
bench since 2009.
8
  Rec Marine offers no legal authority for the proposition (and Plaintiff is aware of none) that
orders can be disregarded if someone purportedly plans to appeal them, or that orders need not be
appealed before the time to comply with the order. Further, Louisiana “jurisprudence is clear that
a judgment from an order compelling discovery is an interlocutory judgment which is non-
appealable, absent a showing that irreparable injury will result.” LSA-C.C. arts. 1841 and 2083,
Roy v. Moity, 225 So.2d 315 (La.App. 3rd Cir. 1969). Winslow v. Goodyear Tire & Rubber Co.,
359 So. 2d 699 (La. Ct. App. 1978).
9
  The entire Motion is not rehashed here, but some of the evidence to the contrary is addressed in
footnotes 2-8,
instructed the parties at the April 16, 2020 status conference that it would not reconsider or allow

a rehearing on Judge White’s Order unless appropriate motions were filed in this Court. See Dkt.

14 (April 16, 2020 status conference report and Order)(“Regarding motions that were pending in

the state court at the time of removal, the Court practice requires that those motions be re-filed if

they are to be considered by this Court.”). No defendant has filed a motion for reconsideration, a

motion for rehearing, or an appeal of Judge White’s Order with this Court. See Docket.10

                                     CONCLUSION AND PRAYER

          The other arguments in the Response (all of which are unsupported) are refuted by the

authorities and evidence attached in the Motion.

          As detailed in the Motion (and un-responded to in the Response), there is a pattern of

similar and serious litigation abuse by Rec Marine in other similar personal injury matters, which

has led to appropriate discovery, monetary, and liability sanctions. Plaintiff requests all the relief

sought in its Motion (including liability sanctions). In addition to the prejudice suffered by

Plaintiff, Plaintiff’s counsel continues to spend time and resources dealing with these issues. If

the Court believes monetary sanctions are appropriate, Plaintiff respectfully requests the

opportunity to submit final time records once they are no longer being incurred to respond to these

issues.




10
   The Non-Insurance Defendants claim they “would” have appealed Judge White’s order if the
state court did not reverse its order denying the exception to venue and compelling Rec Marine to
respond to Plaintiff’s discovery requests. But they did not and could not.
                                                    Respectfully Submitted,

                                                    MORROW & SHEPPARD LLP

                                                        /s/ Daniel E. Sheppard
                                                        Daniel E. Sheppard
                                                        Bar Roll No. 38076
                                                        John D. Sheppard
                                                        Admitted Pro Hac Vice
                                                        3701 Kirby Dr, Ste 1000
                                                        Houston, TX 77098
                                                        713.489.1206 tel
                                                        713.893.8370 fax
                                                        All E-Service To:
                                                        msfiling@morrowsheppard.com
                                                        dsheppard@morrowsheppard.com
                                                        jsheppard@morrowsheppard.com

                                                    COUNSEL FOR PLAINTIFF



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on counsel of
record via CM/ECF on August 5, 2020.


                                                    /s/Daniel E. Sheppard
                                                           Daniel E. Sheppard
